                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



THERESE STEWART,                                     Case No. 3:19-cv-1281-SI

        Plaintiff,                                   OPINION AND ORDER

 v.

CENTENE CORPORATION,

        Defendant.


Craig A. Crispin and Ashley A. Marton, CRISPIN EMPLOYMENT LAWYERS, 1834 SW 58th
Avenue, Suite 200, Portland, OR 97221. Of Attorneys for Plaintiff.

David P.R. Symes and Heather N. St. Clair, LITTLER MENDELSON PC, 121 SW Morrison Street,
Suite 900, Portland, OR 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff Therese Stewart brings this disability discrimination and retaliation action

against her former employer, Defendant Centene Corporation. Plaintiff asserts claims under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (“ADA”), and Oregon’s parallel

statute, Or. Rev. Stat. §§ 659A.030-659A.199. Defendant moves to dismiss Ms. Stewart’s

disability discrimination claims for failure to state a claim. Because the First Amended

Complaint (“FAC”) adequately states a claim, the motion is DENIED.



PAGE 1 – OPINION AND ORDER
                                           STANDARDS

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-

Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l Educ. Ass’n, 629

F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth, allegations in a complaint

“may not simply recite the elements of a cause of action, but must contain sufficient allegations

of underlying facts to give fair notice and to enable the opposing party to defend itself

effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court must draw all

reasonable inferences from the factual allegations in favor of the plaintiff. Newcal Indus. v. Ikon

Office Solution, 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not, however, credit the

plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted



PAGE 2 – OPINION AND ORDER
unlawfully.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

                                         BACKGROUND

        Plaintiff Therese Stewart alleges that she is disabled. Specifically, she alleges that she

suffers “from one or more physical impairments, which substantially affect one or more major

life activities.” FAC at ¶ 31. She states that her impairments “substantially affect one or more

major bodily functions.” Id. Additionally, she alleges that Defendant Centene Corporation

regarded her as disabled and possessed records of her impairment. Id. at ¶¶ 33, 34.

        Ms. Stewart worked for Defendant Centene Corporation from September 2017 to May

2018, first as a supervisor in the Utilization Management Department. FAC ¶¶ 10, 11. In late

2017, Centene merged with another company and Ms. Stewart received additional

responsibilities for which, she alleges, she was not trained. Id. at ¶ 12. She began to have trouble

managing her disabilities at this point. Id. at ¶ 13. Eventually she needed medical intervention.

Id. She notified Centene’s Human Resources (“HR”) Department of her troubles and requested

the following as reasonable accommodations: more frequent bathroom breaks and reduced

responsibilities. Id. at ¶ 14. Centene’s HR Department ignored her at first, but eventually granted

her some additional bathroom breaks as an accommodation. Id. at ¶ 15. Two months later,

Plaintiff informed HR that the chaotic work environment continued negatively to affect her

disabilities. Id. at ¶ 16.

        As a result of these continuing difficulties, Centene moved Ms. Stewart to the new role of

Concurrent Review Nurse I (CCRNI). Id. at ¶ 17. Ms. Stewart’s supervisor put her on a

Performance Improvement Plan (PIP) shortly after she started her new position. Id. at ¶ 19.

Again, Ms. Steward informed HR that the PIP would worsen her disabilities. Id. at ¶ 20. She also

requested additional accommodations and permission for leave to attend disability-related
PAGE 3 – OPINION AND ORDER
doctor’s appointments. Id. Defendant ignored her complaints, refused to provide her with

additional accommodations, and ultimately fired her in May 2018. Id. at ¶ 22.

                                           DISCUSSION

       Ms. Stewart brings several claims for relief. Defendant challenges only her First Claim

for Relief, which alleges disability discrimination under the ADA and Oregon employment

discrimination law. The state and federal counts of disability discrimination incorporate the same

factual allegations. The Oregon employment discrimination statute is construed “consistent with

any similar provisions of the federal Americans with Disabilities Act.” Or. Rev. Stat.

§ 659A.139(1). The Court therefore considers both claims together. Defendant argues that Ms.

Stewart’s First Claim for Relief is deficient only in one way—it fails to make a prima facie case

of disability discrimination because it does not establish that Ms. Stewart is disabled, as defined

by the ADA.

       The Court must resolve the narrow question of whether Ms. Stewart has pleaded that she

is disabled for ADA purposes. A “disability” is defined by the ADA as “a physical or mental

impairment that substantially limits one or more major life activities . . . a record of such an

impairment . . . or . . . being regarded as having such an impairment.” 42 U.S.C. §§ 12102(1)(A)-

(C). Ms. Stewart analogizes her case to Wessels v. Moore Excavation, Inc., 2014 WL 6750350

(D. Or. Dec. 1, 2014), and argues that she has met her pleading burden. Defendant analogizes

this case to this Court’s decision in Garcia v. Durham & Bates Agencies, Inc., 2014 WL

3746521 (D. Or. Jul. 29, 2014), and argues that she has not. The Court agrees with Ms. Stewart

that her complaint is more like the one that Judge Hernandez considered in Wessels than the one

that this Court considered in Garcia.

       Ms. Stewart pleads that her disability is a physical one. In Wessels, Judge Hernandez

found that it was significant that the plaintiff alleged that he had a physical condition. See
PAGE 4 – OPINION AND ORDER
Wessels, 2014 WL6750350, at *4. The plaintiff in Garcia did not specify whether she suffered

from a physical or mental condition, which was one factor in this Court’s decision to dismiss her

claim. See Garcia, 2014 WL3746521, at *3.

       Even if Garcia were more persuasive on this issue, however, Defendant’s motion to

dismiss would still fail. Ms. Stewart separately alleges both a record of her disability and that

Defendant perceived her as an individual with a disability. She asked Defendant’s HR

Department for reasonable accommodation in the form of more frequent bathroom breaks and a

reduction in her supervisor responsibilities in January 2017. Indeed, Defendant granted her one

or two additional bathroom breaks in response. Defendant also later permitted Ms. Stewart to

switch to a new position with fewer responsibilities. Ms. Stewart requested reasonable

accommodations, and Defendant in fact partially responded to her request. She later requested

leave to attend disability-related doctor’s appointments. This sequence of events allows an

inference, when construed in the light most favorable to Ms. Stewart, that Defendant had a

record of Ms. Stewart’s disability and that Defendant regarded her as an individual with a

disability. See Jones v. HCA, F. Supp. 3d 622, 627 (E.D. Va. 2014) (finding that allegations that

plaintiff requested an accommodation and sought leave allowed the court to infer that defendant

had notice of plaintiff's condition). Plaintiff’s allegations “plausibly suggest” that there was a

record of her disability and that Defendant regarded her as a person with a disability. Starr, 652

F.3d at 1216. Thus, Ms. Stewart has adequately pleaded that she is disabled.




PAGE 5 – OPINION AND ORDER
                                   CONCLUSION

     Defendant Centene Corporation’s motion to dismiss (ECF 6) is DENIED.

     IT IS SO ORDERED.

     DATED this 30th day of January, 2020.

                                              /s/ Michael H. Simon
                                              Michael H. Simon
                                              United States District Judge




PAGE 6 – OPINION AND ORDER
